Granger, J.
As to legal advertisements, the law provides (Code, section 3882): “In all cases where publication of legal notices of any kind are required or allowed by law, the person or officer desiring such publication shall not be required to pay more than one dollar per square of ten lines of brevier type or its equivalent, for the first insertion, and fifty cents per square for each subsequent insertion.” Section 307 is the one making provision for the selection of newspapers in which are to be published the proceedings of the board of supervisors, and, after providing for such publication, it is said: “And the cost of such publication shall not exceed one-third the rate allowed by the law for legal advertisements.”
*72.The following facts were found by the,,district, cpurt: “First. That, in strictly following copy furnished the plaintiffs by defendant, th'e plaintiffs, were required to set out the matter in tabulated form, with the exception of twenty-three and six-tenths-squares. Second. That the printing sued for by the plaintiffs, and claimed, to be tabulated matter, to-wit, four, hundred twenty and nine-tenths squares, was. tab-, ulated matter. Third.- That tke.plaintiffs published for the defendant twenty-three and six-tenths squares of straight matter, and four hundred twenty and nine-, tenths squares of tabulated matter.’.’
By a stipulation, the following question is for our consideration: “(One.) Was it,competent .for plaintiffs. to show in evidence that the word ‘equivalent’ and the, word1 ‘square,’ as relating to printed matter, have a well' defined meaning among printers throughout the country, and to further show what space occupied by tabular printed matter is calculated .by printers throughout the country as the ‘equivalent’ of a ‘square of ten lines of brevier’? If it was competent, then this case should be affirmed. If it was not competént, then the case should be reversed, unless it should be affirmed on account óf res adjudicata.”
The claims of the parties are as follows: Appellant, in its brief, prints ten lines of brevier type, which the law defines as a “square,” and then says: “This we insist is1 the square or unit of mea.surem.eni provided by the legislature, by which all publications of legal notices and proceedings of the board of supervisors must be measured, regardless of tbe kind or character of the type used or the cost of the work.” The meaning of the language may be made clearer by the following statement in the argument: “The square shall be the space occupied by ten lines of brevier type or its equivalent; that is the same space in any kind oh *73character of type.” From these it appears that appellant’s theory of the law is that the specified compensa-, tion is to be paid for the space occupied by ten lines in.. brevier type, regardless of the matter contained within ■ it. If smaller type is used, so that more matter is printed in the same space, and the cost of printing is greater, still the compensation is just the same. If much large type is used, so that much less is printed, and the cost correspondingly less, yet the same corn pen-, station is to be paid. Appellees’ claim is that, taking ■ the square of ten lines in brevier type in “straight mat-. ter” as thle standard, if other type or form of printing is - desired, the equivalent of the square in brevier type'is., determined by the necessary cost to the publisher of] the different kinds of printing. As applied to-this'! case, from the facts found by the court, the plaintiff, was required to print a part of the work in a tabulated-., form, instead of as “straight matter,” as plain printing ■ is called in the record. There is evidence to show that it costs three times as much to print matter in a tabulated form ais it does to print it straight We think the legislative intent was, not to fix a compensation for filling a certain space with printing, of whatever kind, but to fix a compensation for a particular space of a particular Mnd of printing, and make it the standard by which other kinds of printing could be measured and compensated. It is fair to presume that the compensation fixed was designed as just for a square of ten lines in brevier type of straight work. If so, it, would be a harsh construction to say that the board could deliver tabular work, • requiring three times the,, cost to perform it, and then make compensation on the basis of straight work, because of the Avords, “or its equivalent,” as used in the law. There is, however, justice in the thought that the intent was to fix a compensation for a specified service,' and then allow for addi*74tional services on the same basis. It is urged that appellees’ construction would involve confusion and uncertainty because of different prices for printing. It is said: “The printer 'ixes the price absolutely. The board of supervisors do not know and cannot know the cost of printing their proceedings until the printer presents his bill.” The conclusion is not warranted. With the square in brevier type as a basis, if a different form of work is desired, by which the same space will cost less, then less is to be paid for it If it cosits more for thie same space, then more is to be paid. The payment is to be made, at all times, on the basis of the fixed compensation for the specified space and form of printing. This leaves nothing to the printer, more than to the board of supervisors, for when it seeks different kinds of printing it should ascertain the additional cost. The same certainty exists as to both parties. If such printing is done without giving attention to know the additional cost, then, of course, in case of disagreement and litigation, the usual forms of judicial inquiry are to obtain, which are those employed in this case by using-witnesses presumed, from their skill and experience, to know the additional cost of the work done. It is the system óf inquiry adopted, in such cases, throughout the jurisprudence of the country. In fact, we do not understand appellant to question this, unless its construction as to the term “equivalent” obtains.
We have view.ed the questions stipulated in view of the arguments presented, and as thus understood we think the form of inquiry adopted was a correct one, which conclusion leads to an affirmance of the case.
This conclusion renders it unimportant to consider the question as to a former adjudication. — Affirmad.